DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/16/2022 has been entered.
 
This office action is in response to applicant’s RCE with amendment/remarks filed 06/16/2022. Claims 1, 4, and 10 have been amended. Claims 2-3 have been cancelled and claim 11 have been newly added. Accordingly, claims 1 and 4-11 are pending.

Response to Arguments
Applicant’s arguments, see pages 9-12, filed 06/16/2022, with respect to the rejection(s) of claim(s) 1-10 under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Yamamura et al. US20160282870A1 in view of GAO ZHENDONG CN110063142A and KATAHIRA TAKAYUKI JP2018025856A. See the 35 U.S.C. 103 rejection below.
It is the Office’s stance that all of the applicant’s arguments have been fully considered and the rejection remains.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-5, 8, and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamura et al. US20160282870A1 (henceforth Yamamura) in view of GAO ZHENDONG CN110063142A (henceforth GAO) and KATAHIRA TAKAYUKI JP2018025856A (henceforth TAKAYUKI)

Regarding claim 1,
Yamamura discloses:
A control apparatus which is configured to control a moving object which has an autonomous movement function (para 0007, “provided an apparatus for controlling operation of an autonomously navigating utility vehicle equipped with a prime mover powered by a battery to travel about a working area in order to perform work autonomously”)and is configured to perform a work of the moving object while moving by utilizing electrical power accumulated in an electric storage section (See para 0007, “a prime mover powered by a battery to travel about a working area in order to perform work autonomously”), the control apparatus comprising: a processor (See Para. 0032, “arithmetic processing unit (CPU)”);  a historical information storage section which uses the processor to store historical information indicating a history of the work of the moving object (See para 0007, ”a cell memorizing unit that is configured to identify a series of cells on which the vehicle has traveled in the work mode from among the plurality of cells based on the position of the vehicle detected by the position detector”. Further see para 0055.); a path plan section which uses the processor to plan a return path to a return destination of the moving object when a remaining level of the electric storage section satisfies a predetermined first condition, (See para 0054, “when voltage detected by the voltage sensor 58 falls to or below the predetermined value, indicating that the battery 20 requires charging, the mode switching unit 42 switches operating mode from work mode to return mode”. Furthermore, see the return mode method of Fig. 12. When the voltage falls below the predetermined value, the mode switching unit switches operating mode from work mode to return mode, wherein return mode includes selecting return locus cells and controlling travel motor operations to make the vehicle turn towards these return locus cells. Therefore, a return path (i.e. designated by the return locus cells) to return to a destination (i.e. the charging station) is planned when a remaining level of the electric storage section satisfies a predetermined first condition (i.e. a voltage falling below the predetermined value).)
wherein the path plan section uses the processor to refer to the historical information stored in the historical information storage section and plan the return path to the return destination of the moving object such that, when a first path of the work of the moving object included in the history of the work of the moving object and the return path to the return destination of the moving object are compared, a distance or area of an overlapping portion between the return path to the return destination of the moving object and the path of the work of the moving object included in the history of the work is smaller than a predetermined value.
(See para 0007, “a position detector that is configured to detect position of the vehicle on a map of the working area that is divided into an array of a plurality of cells; a cell memorizing unit that is configured to identify a series of cells on which the vehicle has traveled in the work mode from among the plurality of cells based on the position of the vehicle detected by the position detector, assign cell numbers successively to the series of cells, and memorize the series of cells in association with the assigned cell numbers, a cell selecting unit that is configured to select a return locus cell to which the vehicle is to move from the current cell from among the series of cells memorized by the cell memorizing unit, when the operating mode is switched from the work mode to the return mode by the mode switching unit, the return locus cell being adjacent to the current cell, a cell number of the return locus cell being smaller than a cell number of the current cell; “ Historical information (i.e. the memorized series of cells on which the vehicle has traveled in work mode) is referred to for planning the return path (i.e. selecting the return locus cells), wherein the path included in a history of the work and the return path are compared (i.e. the return locus cells are adjacent to the current cell) such that a distance between the return path and the path included in the history of the work is small (i.e. return cells being adjacent to current cells is considered a small distance). Additionally, see Fig. 14.)

Yamamura further discloses:
path plan section uses the processor to plan the return path to the return destination of the moving object such that one or more working regions are included on a way of the return path to the return destination of the moving object. (See para 0007 and Fig. 14, the return path uses return locus cells which are not on the same path as the travel locus cells, therefore, the return path is planned such that working regions are included on a way of the return path. )

Yamamura does not specifically state the moving object performing work in the one or more working regions on the way of the return to the return destination. However, Gao teaches:
moving object performing work in the one or more working regions on the way of the return to the return destination. (See Page 4, lines 36-38, “when cutting mower mowing in the battery working period of accumulated time reaches the preset first threshold, the mower while mowing, can also find regression guide, then through regression guide, return to the charging station for charging.” And Page 7 lines 28-29, “In the embodiment of the invention, controlling the mower in the regression process, the user can close mowing function or starting the mowing function.” The regression process involves the return to the charging station. The cutting mower can perform work on the return to the charging station.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of TAKAYUKI into the invention of GAO to include “the moving object performing work in the one or more working regions on the way of the return to the return destination” in order to be more efficient with the remaining battery of the cutting mower such that the work is performed more quickly. This would increase the cutting mower efficiency by making sure the battery is fully used prior to charging. 
Yamamura does not specifically state in a case where the moving object is located in one of the one or more working regions on the way of the return path, when a remaining level of the electric storage 66Attorney Docket Number: HO-0055PCTUS section satisfies a predetermined second condition, the path plan section updates the return path based on a current location of the moving object and a current remaining level of the electric storage section. 
However, TAKAYUKI teaches:
in a case where the moving object is located in one of the one or more working regions on the way of the return path to the return destination of the moving object, when the remaining level of the electric storage 66Attorney Docket Number: HO-0055PCTUS section satisfies a predetermined second condition, the path plan section updates the return path to the return destination of the moving object based on a current location of the moving object and a current remaining level of the electric storage section.
(See para 0037-0045. The travel route changing process is repeatedly performed (i.e. based on the remaining battery power) until the mobile body reaches its destination. The travel route changing process is based on the remaining battery power and is repeatedly performed (i.e. reads on the remaining level of the electric storage section satisfying a second condition). Furthermore, the return path is updated based on the current location (see Para. 0037, “when each point determined from the map information 142 is reached”) and the remaining level of the electric storage section (see Para. 0040).)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of TAKAYUKI into the invention of Yamamura to include “wherein in a case where the moving object is located in one of the one or more working regions on the way of the return path, when a remaining level of the electric storage 66Attorney Docket Number: HO-0055PCTUS section satisfies a predetermined second condition, the path plan section updates the return path based on a current location of the moving object and a current remaining level of the electric storage section”, since power consumption of the battery can vary based on external factors, and it is not always clear whether the mobile body can travel the remaining traveling distance (para 0005, TAKAYUKI). Incorporating the teachings of TAKAYUKI into the invention of Yamamura would create a more robust system by changing the travel route when it is determined that the battery level is too low to arrive at the destination on the current travel route. Even if it is determined that there is sufficient remaining battery power before returning to the arrival point, the battery consumes more than expected and the problem that it cannot return to the arrival point arises (para 0006, TAKAYUKI).

	Regarding claim 4,
Yamamura, GAO, and TAKAYUKI discloses the same limitations as recited above in claim 1.

	Regarding claim 5,
	Yamamura discloses:
An electric moving object and control apparatus configured to move autonomously, comprising: the moving object according to claim 1, the control apparatus according to claim 1, and the electric storage section according to claim 1.
(See para 0007, “provided an apparatus for controlling operation of an autonomously navigating utility vehicle equipped with a prime mover powered by a battery to travel about a working area in order to perform work autonomously”.)

Regarding claim 8,
Yamamura discloses:
wherein the moving object includes: a communication function which uses the processor to transmit and receive information with a management apparatus which is configured to manage the moving object, (See para 0063 and para 0088, “a travel controlling unit (45, S24) that is configured to control operation of the prime mover to make the vehicle travel on the return locus cell selected by the cell selecting unit to return to the charging device.”)
 and a self-location estimation section which uses the processor to calculate a relative locational relationship between a particular reference location and the moving object based on a controlling amount of a drive section of the moving object and estimate a location of the moving object based on the relative locational relationship, (See para 0056, “In addition, it utilizes outputs from the wheel speed sensors 57 to calculate a travel distance ΔL traveled by the vehicle 1 during predetermined time interval Δt. Next, it calculate the XY-plane position coordinates (X, Y) of moving point P of the vehicle 1 relative to a reference position (e.g., location of the charging station 3) at every predetermined time interval Δt based on the calculated turning angle Δθ and travel distance ΔL”)
wherein the management apparatus includes: a return information transmission section which uses the processor to, at a predetermined timing, to the moving object, transmit return information for the moving object to return from a current location of the moving object to the return destination of the moving object, 
(See para 0088, “a cell selecting unit (44, S23) that is configured to select a return locus cell (61b) to which the vehicle is to move from the current cell from among the series of cells memorized by the cell memorizing unit, when the operating mode is switched from the work mode to the return mode by the mode switching unit, the return locus cell being adjacent to the current cell, a cell number of the return locus cell being smaller than a cell number of the current cell; and a travel controlling unit (45, S24) that is configured to control operation of the prime mover to make the vehicle travel on the return locus cell selected by the cell selecting unit to return to the charging device.”
 and a control signal communication section which uses the processor  to transmit a 69Attorney Docket Number: HO-0055PCTUS control signal to control the moving object, wherein the control apparatus further includes: a control signal obtaining section which is configured to obtain the control signal transmitted by the management apparatus; a return information obtaining section which uses the processor to obtain the return information transmitted by the management apparatus; and a control section which uses the processor to control the drive section, wherein the control section is configured to control the drive section based on the return information obtained by the return information obtaining section.
(See para 0088, “See para 0088, “a cell selecting unit (44, S23) that is configured to select a return locus cell (61b) to which the vehicle is to move from the current cell from among the series of cells memorized by the cell memorizing unit, when the operating mode is switched from the work mode to the return mode by the mode switching unit, the return locus cell being adjacent to the current cell, a cell number of the return locus cell being smaller than a cell number of the current cell; and a travel controlling unit (45, S24) that is configured to control operation of the prime mover to make the vehicle travel on the return locus cell selected by the cell selecting unit to return to the charging device.”)

	Regarding claim 10,
Yamamura, GAO, and TAKAYUKI discloses the same limitations as recited above in claim 1.

	Regarding claim 11, 
	Yamamura discloses:
wherein the work of the moving object includes one or more of civil engineering work, construction work, and cultivation work.
(Para. 0033 of the present specification (filed 08/21/2020) discloses that “Examples of a cultivation work include sowing, pruning, lawn mowing, grass cutting, watering, fertilizing, soiling, weeding, and the like.” Therefore, see Para. 0003 of Yamamura, “a control apparatus for an autonomous navigating utility vehicle that autonomously navigates and performs lawn mowing and/or other tasks in a working area.“ The work of the moving object includes cultivation work (i.e. lawn mowing).)

Claims 6-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamura, GAO, and TAKAYUKI further in view of Ren US20160146616A1.

Regarding claim 6,
Yamamura discloses:
wherein the moving object includes: a communication function which uses the processor to transmit and receive information with a management apparatus which is configured to manage the moving object; (See para 0063)
and a self-location estimation section which uses the processor to calculate a relative locational relationship between a particular reference location and the moving object based on a controlling amount of a drive section of the moving object to estimate a location of the moving object based on the relative locational relationship, (See para 0056, “In addition, it utilizes outputs from the wheel speed sensors 57 to calculate a travel distance ΔL traveled by the vehicle 1 during predetermined time interval Δt. Next, it calculate the XY-plane position coordinates (X, Y) of moving point P of the vehicle 1 relative to a reference position (e.g., location of the charging station 3) at every predetermined time interval Δt based on the calculated turning angle Δθ and travel distance ΔL”)
wherein the management apparatus includes a return information transmission section which uses the processor to transmit, at a predetermined timing, to the moving object, return information for the moving object to return from a current location of the moving object to a return destination of the moving object, 
(See para 0088, “See para 0088, “a cell selecting unit (44, S23) that is configured to select a return locus cell (61b) to which the vehicle is to move from the current cell from among the series of cells memorized by the cell memorizing unit, when the operating mode is switched from the work mode to the return mode by the mode switching unit, the return locus cell travel controlling unit (45, S24) that is configured to control operation of the prime mover to make the vehicle travel on the return locus cell selected by the cell selecting unit to return to the charging device.”)
wherein the control apparatus further includes: a return information obtaining section which uses the processor to obtain the return information transmitted by the management apparatus and a control section which is configured to control the drive section, wherein the control section is configured to control the drive section based on the return information obtained by the return information obtaining section. (See para 0088, “See para 0088, “a cell selecting unit (44, S23) that is configured to select a return locus cell (61b) to which the vehicle is to move from the current cell from among the series of cells memorized by the cell memorizing unit, when the operating mode is switched from the work mode to the return mode by the mode switching unit, the return locus cell being adjacent to the current cell, a cell number of the return locus cell being smaller than a cell number of the current cell; and a travel controlling unit (45, S24) that is configured to control operation of the prime mover to make the vehicle travel on the return locus cell selected by the cell selecting unit to return to the charging device.”)

Yamamura does not specifically state a positioning section which is configured to position a location of the moving object; and wherein a nominal precision of the positioning section is higher than a nominal precision of the self-location estimation section. However, Ren teaches:
a positioning section which uses the processor to position a location of the moving object; (See Fig. 1A and para 0024, “a smart phone GPS device”)
wherein a nominal precision of the positioning section is higher than a nominal precision of the self-location estimation section, 
(In para 0052, “when the vehicle travels through a relatively long tunnel, no GPS signal is obtainable for a long period of time, thus, the position errors is likely be accumulated because the navigation system has to rely solely on the dead reckoning operation” and in para 0068, “because GPS signal loss occurs soon after the vehicle enters the tunnel and the dead reckoning operation is not able to produce the accurate position estimates because of the low precision of the vehicle sensors. Finally, when the GPS signal becomes available when the vehicle passes the tunnel exit point 92, the correct estimated vehicle position is recovered.” The GPS signal (i.e. positioning section) has a higher precision than the lower precision vehicle sensors used for dead-reckoning.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Ren into the invention of Yamamura to include “a positioning section which is configured to position a location of the moving object; and wherein a nominal precision of the positioning section is higher than a nominal precision of the self-location estimation section” in order to accurately determine a current position of the vehicle when GPS signals are temporarily unavailable (para 0008, Ren). This will create a more robust system since additional location systems will make vehicle navigation more reliable, especially when GPS signals are lost, such as inside a tunnel (para 0038, Ren).

Regarding claim 7,
Yamamura does not specifically state wherein the control apparatus further includes a failure detection section which is configured to detect that a failure has occurred in the positioning section, wherein the control section is configured to (i) control the drive section based on a location of the moving object positioned by the positioning section if the failure detection section has not detected a failure of the positioning section and (ii) control the drive section based on a location of the moving object estimated by the self-location estimation section and the return information obtained by the return information obtaining section if the failure detection section has detected a failure of the positioning section. However, Ren teaches:
wherein the control apparatus further includes a failure detection section which uses the processor to detect that a failure has occurred in the positioning section, (See para 0068, GPS signal loss when entering the tunnel) wherein the control section uses the processor to (i) control the drive section based on a location of the moving object positioned by the positioning section if the failure detection section has not detected a failure of the positioning section (See para 0018, “the method further includes steps of starting a normal navigation operation as soon as detecting that the vehicle has reached an exit point of the tunnel so that the map and navigation system is able to produce an absolute position of the vehicle based on the GPS signals” The system uses the GPS signal (i.e. positioning section) when the GPS signal is not lost (i.e. resumes GPS operation when the vehicle exits the tunnel).)
and (ii) control the drive section based on a location of the moving object estimated by the self-location estimation section and the return information obtained by the return information obtaining section if the failure detection section has detected a failure of the positioning section.
(When the GPS signal is lost after entering the tunnel (i.e. failure of the positioning section), a dead-reckoning operation is used to navigate the vehicle through the tunnel (see para 0046, 0048, and 0059).)  “The same motivation from claim 6 applies.”

Regarding claim 9,
Yamamura does not specifically disclose wherein the control apparatus further includes a failure detection section which is configured to detect that a failure has occurred in at least one of the management apparatus, the control signal communication section, and the control signal obtaining section, wherein the control section is configured to (i) control the drive section based on the control signal obtained by the control signal obtaining section when the failure detection section has not detected the failure and (ii) control the drive section based on a location of the moving object estimated by the self-location estimation section and the return information obtained by the return information obtaining section if the failure detection section has detected the failure. 
However, Ren teaches:
wherein the control apparatus further includes a failure detection section which uses the processor to detect that a failure has occurred in at least one of the management apparatus, the control signal communication section, and the control signal obtaining section, (See para 0068, GPS signal loss when entering the tunnel, which is a failure with regards to obtaining the signal)
 wherein the control section uses the processor to (i) control the drive section based on the control signal obtained by the control signal obtaining section when the failure detection section has not detected the failure 
(See para 0018, “the method further includes steps of starting a normal navigation operation as soon as detecting that the vehicle has reached an exit point of the tunnel so that the map and navigation system is able to produce an absolute position of the vehicle based on the GPS signals” The system uses the GPS signal (i.e. positioning section) when the GPS signal is not lost (i.e. resumes GPS operation when the vehicle exits the tunnel).)
and (ii) control the drive section based on a location of the moving object estimated by the self-location estimation section and the return information obtained by the return information obtaining section if the failure detection section has detected the failure
(When the GPS signal is lost after entering the tunnel (i.e. failure of the positioning section), a dead-reckoning operation is used to navigate the vehicle through the tunnel (see para 0046, 0048, and 0059).)  “The same motivation from claim 6 applies.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Shao et al. US20190265725A1 discloses providing a drive circuit instruction to move along a working area boundary, and receiving a confirmation signal from a user to complete the map confirmation procedure; and a working procedure including providing a drive circuit instruction to move within a working area defined by the map and execute the working task; and a control module, configured to monitor an output of the positioning device to execute the map confirmation procedure and execute the working procedure after the map confirmation procedure is completed. (See Para. 0010)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL JOSEPH RENE LAMBERT whose telephone number is (571)272-4334. The examiner can normally be reached M-F 9:00 am- 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/G.J.L./
Examiner
Art Unit 3669



/RAMI KHATIB/Primary Examiner, Art Unit 3669